Citation Nr: 0639071	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The appellant had active service from June 15, 1983 to 
September 23, 1983.  It also appears that the appellant had 
additional service in the Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish service 
connection and an initial disability rating or an effective 
date, if service connection is granted on appeal.

The duty to assist includes obtaining additional Army or Army 
Reserve service department records, verifying the appellant's 
service dates, and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  Here, it is 
unclear whether the appellant has active service from 
September to November 1983.  The available service records 
show that the appellant enlisted in the Army Reserves on June 
15, 1983 and was ordered to report for active duty for 
training on September 1, 1983, but the date of separation is 
unclear.  On the other hand, an "Active Duty Report" shows 
that the appellant's effective date of entry on active duty 
as September 1, 1983 and the date of termination as November 
8, 1983.  Due to the conflicting nature of the available 
service records, on remand, dates of service for the Army and 
Army Reserve must be verified and any available Army and Army 
Reserve service medical records, if not already contained in 
the claims file, must be obtained.  

Service medical records include a pre-enlistment examination 
report, which shows the appellant's feet were normal.  
Further, in September 1983, the appellant complained of and 
was treated for bilateral ankle pain and swelling of her feet 
while in service.  The Board observes that the appellant 
claims to have had bilateral foot surgery in 1983 at the 
Arkansas Foot Clinic.  In April and December 2003, the VA 
attempted to obtain treatment records from the Arkansas Foot 
Clinic, but in both instances, the Foot Clinic indicated that 
no records were available for the appellant and that no 
records over seven years old were kept in the clinic.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  However, in a July 
2003 statement, the appellant's private physician stated that 
he has been treating the appellant since March 1994 and X-
rays taken by him show that the appellant had previous 
surgery on "both 5th toes with resection of the head of the 
proximal phalanx and the base of the middle phalanx 
bilaterally."  Lay statements submitted by the appellant's 
mother and daughter both attest to the veteran's current foot 
condition and to the fact that the appellant suffered from 
these conditions after active service.

On remand, the appellant should be scheduled for a podiatry 
examination to ascertain the nature and extent of any feet 
disorder found.  The examiner should be provided with the 
appellant's claims file and asked to indicate whether she 
suffers from any feet disorder, to include a previous 
podiatric surgery in 1983, and, if so, whether it was 
incurred during active service or Army Reserve service.  The 
Board reminds the appellant that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).


Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the appellant a 
corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should request that the 
National Personnel Records Center (NPRC), 
Army Reserve Personnel Center (ARPERCEN), 
or the service department, to verify all 
periods of the appellant's active service 
and Army Reserve service, to include all 
periods of active duty for training 
(ACDUTRA) and inactive duty for training 
(INACDUTRA).  Then, the VA should request 
from NPRC, ARPERCEN, the Department of the 
Army, and any other source referred by 
NPRC for the appellant's complete service 
and Reserve medical records, including any 
separation examination report.

3.  After completion of the above, the 
appellant should be scheduled for a 
podiatric examination by a VA podiatrist 
to ascertain the nature, extent, and 
etiology of any feet disorders that might 
be related to service.  The claims file 
must be made available to, and be reviewed 
by, the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After asking the appellant about the 
history of her feet disorder and reviewing 
the claims file, the examiner should offer 
an opinion as to whether any disorders 
found, in particular her condition that 
led to a podiatric surgery in 1983, is at 
least as likely as not (50 percent or more 
probability) (1) began during, was 
aggravated by, or as the result of some 
incident of active service or ACDUTRA and 
INACDUTRA in the Army Reserve.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection.  If 
any determination remains unfavorable to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claim.  
No action by the appellant is required until she receives 
further notice; however, the appellant is advised that 
failure to cooperate by reporting for examination may result 
in the denial of her claim.  38 C.F.R. § 3.655 (2006).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



